Citation Nr: 1420803	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  11-34 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied service connection claim for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1967 to June 1969.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In March 2008, the Veteran testified at personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  In a January 2005 rating decision, the RO denied the Veteran's service-connection claim for PTSD.  The RO continued the denial in a March 2005 rating decision.  The Veteran did not perfect an appeal as to either decision.

2.  The evidence associated with the claims folder subsequent to the RO's March 2005 rating decision has not been previously submitted to agency decisionmakers, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service-connection for PTSD.

3.  The evidence of record is against a finding that the Veteran has PTSD, or any other mental health disability, that is related to his period of active duty military service.

CONCLUSIONS OF LAW

1. The RO's January and March 2005 rating decisions are final.  38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).

2. Since the RO's March 2005 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for PTSD.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Concerning VA's duty to notify, the record reflects that VA provided the Veteran with the notice required under the VCAA in July 2006 and November 2010 letters.   To the extent that there may be any notice deficiency with the specific new and material evidence requirements outlined in Kent v. Nicholson, 20 Vet. App. 1 (2006), there is no prejudice to the Veteran as the Board is reopening the Veteran's service-connection claim herein.

Concerning VA's duty to assist, VA has obtained the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, and his own lay statements and testimony.  The Veteran has identified no outstanding evidence, to include any other medical records, that could be obtained to substantiate his claim, and the Board is also unaware of any such outstanding evidence.  

With respect to the April 2011 VA examination conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's service-connection claim.  The examiner indicated that she reviewed the Veteran's claims folder, and it is clear from her report that she was aware of the Veteran's pertinent medical history, considered his reported stressors, recorded the Veteran's current complaints, and rendered appropriate findings and diagnoses consistent with the other evidence of record.  The Board accordingly finds that VA's duty to assist with respect to obtaining examinations or opinions addressing the nature and etiology of the Veteran's claimed disability has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned set forth the issues to be discussed at the hearing, to include service-connection for PTSD, and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  She also specifically focused on elements necessary to substantiate the claim, to include the need for a corroborated in-service stressor and medical evidence in support of the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

Finally, the Board notes that additional medical records and correspondence have been associated with the Veteran's claims file since the agency of original jurisdiction (AOJ) last adjudicated the Veteran's PTSD claim in a November 2011 Statement of the Case (SOC).  Upon review of these records, the Board finds that they contain information that is either duplicative of the information contained in the Veteran's file prior to and considered within the November 2011 SOC, or information wholly irrelevant to the Veteran's PTSD claim.  As such, there is no need to remand this case for AOJ consideration these records in the first instance.  See 38 C.F.R. §§ 19.37, 20.1403.

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claim has been consistent with said provisions.  Accordingly, the Board will address the issues on appeal below.

II.  Analysis

The RO denied the Veteran's service connection claim for PTSD in January and March 2005 rating decisions.  As the Veteran did not appeal these decisions, they are final.  See 38 C.F.R. §§ 3.104 , 20.1103 (2013).  Since the RO's March 2005 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for PTSD in the form of private medical records demonstrating treatment for PTSD, and additional lay testimony provided at a 2008 hearing regarding fear the Veteran experienced during his service in Vietnam.  As such, the claim is reopened.  See 38 C.F.R. § 3.156(a) (2013); Shade v. Shinseki, 24 Vet. App. 110 (2010).

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2013).  Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013).
It is undisputed that the Veteran was diagnosed with PTSD in 2000.  The Veteran received treatment from Dr. J.F.W. and J.E.F., a social worker, through 2001, and the Veteran's Railroad Retirement Board Examiner noted a history of PTSD in April 2003.  Significantly, however, the Veteran's treatment records dated subsequent to the date he filed his claim to reopen in June 2006 include no diagnosis of any mental health disability.   Indeed, the April 2011 VA examiner acknowledged the Veteran's prior history of PTSD, but specified that the Veteran "is currently presenting with no mental health diagnosis," and with "no impairment from any mental health diagnosis."  See the April 2011 VA examiner's report at 5.  

The threshold requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability at the time a claim for compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication. See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Unfortunately, the record is unclear as to what point in time the Veteran's PTSD resolved (whether prior to the date the Veteran filed his claim in 2006 or subsequent to this filing).  As such, the Board resolves all doubt in the Veteran's favor and finds that the Veteran had PTSD at some point during the time after he filed his June 2006 claim to reopen, even if such disability has since resolved.

With respect to the Veteran's claimed in-service stressors, it is clear from the record that the Veteran served in Vietnam for one year in 1968, and that he served as a supply clerk during the Tet Offensive Campaign.  He claims that he sustained enemy fire, saw dead bodies on the side of the road while driving a truck, and feared for his life.   See the March 2008 hearing transcript, at 5 and 6.  Although the Veteran's service treatment records identify that he had a normal psychiatric evaluation upon separation in 1969 [see the Veteran's June 13, 1969 Report of Medical Examination], given the circumstances of the Veteran's Vietnam service, the Board finds no reason to doubt his reported history at this time.

Crucially, with respect to nexus or relationship, the probative medical evidence of record links the Veteran's history of PTSD to post-service traumatic experiences occurring during his employment for Amtrak-specifically train accidents, and his having to view dead bodies and body parts after these accidents-and not to his period of active duty service.  Indeed, J.E.F., the Veteran's therapist pertinently noted the following in a February 5, 2001 letter:

In debriefing [the Veteran], he related that he has been involved in five fatal accidents with Amtrak in the past five years and 12 accidents involving fatalities over the past 10-12 years.  It appears that [the Veteran] is dealing with accumulated anxiety/stress over the large number of fatal accidents involving his job.  The accumulated stress/anxiety resulted in his inability to perform his job duties on 12-14-00.  It appears that [the Veteran] is dealing with Posttraumatic stress disorder as a result of these accidents.

In addition, a February 24, 2002 report from the Veteran's Railroad Retirement Board referenced a January 2002 psychiatric examination indicating that the Veteran had been under psychotherapy treatment and medication for "PTSD related to the train accidents."  

The Veteran asserts that his traumatic experiences as a train conductor have brought back memories and flashbacks of the Vietnam War.  See the Veteran's September 21, 2004 Statement in Support of Claim.  He has specifically acknowledged that the catalyst of his flashbacks was seeing dead mangled bodies lying out in the open while working on the train.  See the Veteran's August 2011 letter to VA.  

VA scheduled the Veteran for a VA examination in April 2011 so that his Vietnam service can be contemplated in a discussion about etiology.  As noted above, the April 2011 VA examiner reviewed the Veteran's entire claims file, and specifically acknowledged the Veteran's Vietnam service and his history of witnessing dead bodies in service.  However, after a thorough discussion of the Veteran's history and upon examination of the Veteran, the examiner determined that the Veteran had no current mental health disability, and that his prior history of PTSD was related directly to his post-service traumatic experiences with the railroad.  The examiner added that that there is no history of a diagnosis of PTSD related to active duty service, and that the Veteran's treatment notes do not specify service in Vietnam as a precipitant for the PTSD diagnosis.  
There is no evidence of record contrary to the April 2011 VA examiner's opinion, or the opinions of the private examiners described above.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his service-connection claim, and against the conclusions of the examiners above, but he has not done so.  See 38 U.S.C.A. § 5107(a) (stating that it is a claimant's responsibility to present and support a claim for VA benefits).

Accordingly, because a relationship has not been established between the Veteran's prior history of PTSD and his period of service, the benefit sought on appeal is denied.


ORDER

The claim of entitlement to service connection for PTSD is reopened.

Service connection for PTSD is denied.



____________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


